                                          Case 2:21-cv-00581-JCM-VCF Document 24
                                                                              27 Filed 06/08/21
                                                                                       06/09/21 Page 1 of 2



                                      1   ROBERT S. LARSEN, ESQ.
                                          Nevada Bar No. 7785
                                      2   DIONE C. WRENN, ESQ.
                                      3   Nevada Bar No. 13285
                                          GORDON REES SCULLY MANSUKHANI, LLP
                                      4   300 South 4th Street, Suite 1550
                                          Las Vegas, Nevada 89101
                                      5   Telephone: (702) 577-9300
                                          Direct Line: (702) 577-9304
                                      6   Facsimile: (702) 255-2858
                                      7   E-Mail: rlarsen@grsm.com
                                                   dwrenn@grsm.com
                                      8
                                          Attorneys for Defendants,
                                      9   Arroweye Solutions, Inc., Gina Ciampaglio,
                                          And Mica Moseley
                                     10

                                     11                              UNITED STATES DISTRICT COURT
Gordon Rees Scully Mansukhani, LLP




                                     12                                      DISTRICT OF NEVADA
    300 S. 4th Street, Suite 1550




                                          JENNIFER CAMPAGNA, an individual,                    )   Case No.: 2:21-cv-00581-JCM-VCF
       Las Vegas, NV 89101




                                     13
                                                                                               )
                                     14                         Plaintiff,                     )
                                                                                               )   STIPULATION AND ORDER TO
                                     15          vs.                                           )   EXTEND TIME TO FILE REPLIES
                                                                                               )   IN SUPPORT OF:
                                     16   ARROWEYE SOLUTIONS, INC., a Delaware                 )   (1) DEFENDANT GINA
                                          corporation; GINA CIAMPAGLIO, an individual;         )   CIAMPAGLIO’ S MOTION TO
                                     17   MICA MOSELEY, an individual; DOES I through          )   DISMISS [ECF No. 9] ;
                                          X, inclusive; and ROE BUSINESS ENTITIES, I           )   (2) DEFENDANT MICA
                                     18   through X, inclusive,                                )   MOSELEY’S MOTION TO DISMISS
                                                                                               )   [ECF No. 10]; and
                                     19                        Defendants.                     )   (3) DEFENDANT ARROWEYE
                                                                                               )   SOLUTIONS, INC.’S MOTION TO
                                     20                                                        )   DISMISS [ECF No. 12]
                                                                                               )
                                     21                                                        )                (First Request)
                                                                                               )
                                     22                                                        )

                                     23          Plaintiff Jennifer Campagna (“Plaintiff”), by and through her attorney Jill Garcia of H1
                                     24   Law Group, and Defendants Arroweye Solutions, Inc., Gina Ciampaglio and Mica Moseley
                                     25   (“Defendants”), by and through their attorneys, Robert S. Larsen and Dione C. Wrenn of Gordon
                                     26   Rees Scully Mansukhani, LLP, hereby stipulate and agree as follows:
                                     27          1. Defendants each filed a separate Motion to Dismiss Complaint on May 7, 2021
                                     28   (“Motions”) (ECF Nos. 9, 10 and 12).

                                                                                         -1-
                                          Case 2:21-cv-00581-JCM-VCF Document 24
                                                                              27 Filed 06/08/21
                                                                                       06/09/21 Page 2 of 2



                                      1          2. Plaintiffs filed separate Responses in Opposition to each of the respective

                                      2   Defendants’ Motions on May 28, 2021 (“Oppositions”) (ECF Nos. 17, 18 and 19).

                                      3          3. The current deadline for Defendants to file their Replies in Support of said Motions

                                      4   (hereafter, “Replies”) is June 3, 2021.

                                      5          4. Defendants request additional time to file their Replies to said Motions up to and

                                      6   including June 11, 2021.

                                      7          5. This is Defendants’ first request for extension of the reply deadlines, and it is not

                                      8   intended to cause any delay or prejudice to any party.

                                      9          6. Plaintiff does not oppose Defendants’ requested extensions.

                                     10          7. Accordingly, Defendants will file their Replies in support of said Motions on June

                                     11   11, 2021.
Gordon Rees Scully Mansukhani, LLP




                                     12          8. This is the first request for said extension and is not made for purposes of delay.
    300 S. 4th Street, Suite 1550
       Las Vegas, NV 89101




                                     13          IT IS SO STIPULATED.

                                     14    DATED this 4th day of June, 2021.                   DATED this 4th day of June, 2021.
                                     15                                                        H1 LAW GROUP
                                           GORDON REES SCULLY
                                     16    MANSUKHANI

                                     17    /s/ Dione C. Wrenn                                  /s/ Jill Garcia
                                           ROBERT S. LARSEN, ESQ.                              JILL GARCIA, ESQ.
                                     18                                                        Nevada Bar No. 7805
                                           Nevada Bar No. 7785
                                           DIONE C. WRENN, ESQ.                                701 N. Green Valley Parkway, Suite 200
                                     19                                                        Henderson, Nevada 89074
                                           Nevada Bar No. 13285                                Attorney for Plaintiff,
                                     20    300 South 4th Street, Suite 1550                    Jennifer Campagna
                                           Las Vegas, Nevada 89101
                                     21    Attorneys for Defendants,
                                           Arroweye Solutions, Inc.,
                                     22
                                           Gina Ciampaglio, and
                                     23    Mica Moseley

                                     24
                                                                                       IT IS SO ORDERED.
                                     25
                                                                                       ________________________________________
                                     26                                                UNITED STATES DISTRICT JUDGE
                                     27                                                         June 9, 2021
                                                                                       DATED: _______________________________
                                     28

                                                                                         -2-
